Citation Nr: 1456431	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mechanical low back pain with history of injury and radiating pain to the left leg with history of injury (back disability).

2.  Entitlement to service connection for bilateral ear condition secondary to sinuses condition.

3.  Entitlement to service connection for sinuses disability, to include under the diagnosis of hay fever.

4.  Entitlement to service connection for eye condition, to include residuals of right eye surgery and defective vision, secondary to sinuses disability.

5.  Entitlement to service connection for residuals of a ruptured hernia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1974. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Regarding the other issues listed on the above Title page, these issues were denied in a July 2014 rating decision contained in the electronic claims file for the Veteran (Veterans Benefits Management System (VBMS)).  The Veteran has filed a timely Notice of Disagreement to these denials of service connection.  As discussed in the remand below, the Board remands these claims to allow for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board acknowledges that the Veteran has previously requested an in-person hearing.  In response, the RO scheduled him for the requested hearing.  Prior to the hearing, the Veteran's representative requested cancellation of this hearing as the Veteran is incarcerated and not scheduled for release until sometime in 2028.  Under these circumstances, the Board finds that there is no pending hearing request.  


The issues of entitlement to service connection for bilateral ear condition, disability of the sinuses, an eye condition, and residuals of a ruptured hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a final May 2001 rating decision, the RO found that new and material evidence has not been submitted to reopen the claim for service connection for a back disability.

2.  Evidence added to the record since the May 2001 denial is cumulative and redundant of the evidence of record at the time of the May 2001 decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
	
Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Pursuant to the Veteran's April 2009 request to reopen, the RO sent the Veteran a June 2009 notification letter.  In this letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter provided adequate notice regarding the underlying claim for service connection and also provided notice regarding new and material evidence. The Board finds that the RO informed the Veteran of the specific evidence he needed to submit that previously was not of record.  The Board, therefore, finds that the RO satisfied the requirements regarding VCAA notice set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.  This letter was issued before the September 2009 rating decision on appeal; and thus, it was timely.

The Board also finds that VA has complied with the VCAA's duty to assist.  Here, the Veteran has identified VA treatment records, and the Board is satisfied that the Veteran's VA treatment records have been obtained.  Although the Veteran has referred to there being earlier VA treatment records dating in the 1970s, the Board finds that the RO obtained all VA treatment records and, as discussed below, the Veteran's statements regarding the dates of treatment are not credible based on the alternation of documents he has submitted.  Further, as noted, the Board is satisfied that the RO obtained all available VA treatment records.  As such, there is no duty to seek additional VA records under the facts of this case and the Board finds that it has obtained all available Federal records identified by the Veteran or the evidence of record.  In the June 2009 notification letter, the RO notified the Veteran to identify records related to his claim, and the RO subsequently obtained non-Federal government records based on the Veteran's supplied information.  The Veteran have not subsequently identified additional relevant non-Federal evidence for which he has provided authorization and consent to release forms.

Regarding VA examinations, the Board finds that new and material evidence has not been received; as such, there is no duty to obtain a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii). 

After this consideration of the development and evidence of record, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.

Evidence and Analysis

The Veteran asserts that he has a back disability attributable to service.  As relevant background regarding the law and regulations related to service connection, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309(a).  Relevant to this appeal, arthritis is among these disabilities.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeal for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection may be established by continuity of symptomatology for arthritis.

In this appeal, the Veteran has previously sought service connection for this same disability.  The claim was initially denied a November 1990 rating decision.  On more than one occasion that Veteran sought to reopen this claim.  In the most recent claim prior to the one on appeal, the RO denied the claim in May 2001.  The Board does not find any indication of an attempt to appeal or additional pertinent or relevant evidence submitted within one year of this May 2001 rating decision denial.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, "Justus does not require the Secretary of VA to consider the patently incredible to be credible." See Duran v. Brown, 7 Vet. App. 216 (1994).   The new and material evidence must be submitted since the last final denial of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 285  (1996).  

Here, the RO did not reopen the claim and the Board must, likewise, consider whether new and material evidence has been submitted since the May 2001 rating decision.  Prior to the May 2001 rating decision, the claims file contained VA treatment records noting back pain and treatment, but no evidence of treatment or complain made within several years of separation from service.  These records also document a post-service back injury in 1986.  In a May 1986 VA treatment record, a clinician wrote that the Veteran had back aches off and on for  "7+" years.  This record, however, was created more than 12 years after service.  

The claims file also contained the Veteran's service treatment records, which did not document complaint or finding of a back disability.  One such original record, a May 1972 report of medical history records the Veteran's report of no history of having or having had recurrent back pain.  In a February 1973 Report of Medical History, a clinician noted that the Veteran had had a hernia on the left side, but in this record, the Veteran again marked "no" as to a history of recurrent back pain.  The RO noted in the May 2001 rating decision that became final that a submitted record had been altered to show treatment date of 1973 (within service) but noted that the actual date of treatment was May 1986.  Thus, at the time of the May 2001 denial, the evidence showed a current disability but no medical evidence of in-service incurrence or nexus evidence between the current disability in service.  The claims file, however, contained the Veteran's statements that he was having chronic low back pain in service.  

Since the May 2001 rating decision became file, additional VA and prison medical records have been associate with the claims file.  These records also show a back disability, but there is no new medical evidence regarding a link of the current disability to service or evidence of a disability within a year of separation from service.  The Veteran also re-submitted service treatment records.  One such record was a copy of the May 1972 Report of Medical History noted above; in this copy submitted by the Veteran, however, someone has altered the document to include a "yes" as to a history of recurrent back pain.

In a July 2014 brief, the representative noted the evidence of post-service treatment for back disability.  The representative recited the Veteran's contentions of a chronic back disability with continuity of symptomatology and requested, as the Veteran had, either a grant of service connection or a remand to enable the scheduling of an examination (as noted above, a claim must first be reopened prior to remanding for an examination).

Considering the evidence submitted since the May 2001 rating decision became final, the Board finds that it is not new and material.  Previously, the claims file contained evidence of post-service development of a back disability with the Veteran's contention that a chronic disability had begun in service.  The evidence submitted since the May 2001 rating decision consists of the same evidence of post-service development of a back disability and the Veteran's contentions that the disability began in service.  Although the claims file now also contains the representative's most thorough discussion regarding the contentions on appeal, the Board finds that these contentions - that the Veteran had a chronic disability in service and had symptoms of this chronic disability since service was already part of the Veteran's contentions previously filed when considering the evidence he submitted and his statements.

In addition, the Veteran submitted the altered May 1972 Report of Medical History, but this document was, again, clearly altered from the original version of record and changed in a way to support the Veteran's contentions.  Thus, although the Board cannot weigh the evidence without reopening the claim, here, the Board finds this evidence to be inherently incredible.  The version previously of file is an original and the new version has been clearly altered. 

After this analysis, the Board finds that there is new evidence in that the claims file contains records previously not of record.  This evidence, again however, is not material in that it mirrors evidence previously of record.  This evidence does not relate to the previously unestablished elements of this appeal.  Specifically, this evidence does not indicate that an injury or other event occurred to the back in service or disability of the back otherwise began in service, not does it include competent evidence that relates a current back disability to service.  The one exception is the altered May 1972 Report of Medical History, but as this evidence was clearly altered from the original in order to support the Veteran's claim it is inherently incredible.  As such, the Board finds that it is non-credible evidence in this appeal under Duran.  Thus, in the Board's judgment, the evidence is cumulative and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the application to reopen the appeal for service connection for a back disability is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).



ORDER

New and material evidence having not been received, the appeal to reopen a claim of entitlement to service connection for a back disability is denied.



REMAND

Regarding the issues of entitlement to service connection for bilateral ear condition, a disability of the sinuses, an eye condition, and residuals of a ruptured hernia, the Veteran has filed a timely August 2014 Notice of Disagreement to a July 2014 rating decision that denied these claims.  The AOJ, however, has not yet responded with a Statement of the Case.  The Board remands these claims to allow the AOJ to issue such a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing the issues of entitlement to service connection for bilateral ear condition, a disability of the sinuses, an eye condition, and residuals of a ruptured hernia contained in the July 2014 rating decision.  Notify the Veteran and the representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West 2002).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


